Action by plaintiff-wife to recover damages for personal injuries sustained when she slipped and fell on a slippery spot on the floor in the fish and meat market operated by defendant. Action by her husband for loss of services and expenses. The cases were tried together and resulted in separate judgments in. favor of plaintiffs. Defendant appeals. Judgments of the City Court of Yonkers in favor of plaintiffs reversed on the law and the facts, with costs, and complaints dismissed on the law, with costs. In our opinion there is no evidence of actual or constructive notice to defendant of the alleged slippery condition, or that the defendant created the same. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.